UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8527 DIALYSIS CORPORATION OF AMERICA (Exact name of registrant as specified in its charter) Florida 59-1757642 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 1302 Concourse Drive, Suite 204, Linthicum, Maryland 21090 (Address of principal executive offices) (Zip Code) (410) 694-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o or No x Common Stock Outstanding Common Stock, $.01 par value: 9,573,596 shares as of November 9, 2007. DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES INDEX PART IFINANCIAL INFORMATION The Consolidated Financial Statements (Unaudited) for the three months and nine months ended September 30, 2007 and September 30, 2006, include the accounts of the Registrant and its subsidiaries. Item 1. Financial Statements 1 1) Consolidated Statements of Income for the three months and nine months ended September 30, 2007 and September 30, 2006 (Unaudited). 1 2) Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006. 2 3) Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and September 30, 2006 (Unaudited). 3 4) Notes to Consolidated Financial Statements as of September 30, 2007 (Unaudited). 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART IIOTHER INFORMATION 28 Item 6. Exhibits 28 i PART IFINANCIAL INFORMATION Item 1.Financial Statements DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating revenues: Sales: Medical services revenue $ 18,819,993 $ 16,280,763 $ 53,534,708 $ 43,219,316 Product sales 272,029 223,651 803,620 677,281 Total sales revenues 19,092,022 16,504,414 54,338,328 43,896,597 Other income 80,910 82,010 210,319 364,877 19,172,932 16,586,424 54,548,647 44,261,474 Operating costs and expenses: Cost of sales revenues: Cost of medical services 11,167,118 9,895,768 32,463,826 26,385,709 Cost of product sales 162,990 144,635 488,695 420,246 Total cost of sales revenues 11,330,108 10,040,403 32,952,521 26,805,955 Selling, general and administrative expenses: Corporate 2,130,059 1,676,894 5,671,979 4,696,022 Facility 2,715,047 2,329,274 8,307,960 6,517,481 Total 4,845,106 4,006,168 13,979,939 11,213,503 Stock compensation expense 52,509 122,070 253,984 292,972 Depreciation and amortization 672,873 618,169 1,963,835 1,704,177 Provision for doubtful accounts 450,254 345,436 1,159,434 738,349 17,350,850 15,132,246 50,309,713 40,754,956 Operating income 1,822,082 1,454,178 4,238,934 3,506,518 Other (expense) income, net (46,770 ) 255,166 (83,978 ) 388,440 Income before income taxes, minority and other equity interests and equity in affiliate earnings 1,775,312 1,709,344 4,154,956 3,894,958 Income tax provision 580,885 504,933 1,447,306 1,364,318 Income before minority and other equity interests and equity in affiliate earnings 1,194,427 1,204,411 2,707,650 2,530,640 Minority and other equity interests in income of consolidated subsidiaries (267,010 ) (414,482 ) (643,886 ) (818,996 ) Equity in affiliate earnings 24,459 216,927 Net income $ 927,417 $ 814,388 $ 2,063,764 $ 1,928,571 Earnings per share: Basic $ .10 $ .09 $ .22 $ .20 Diluted $ .10 $ .08 $ .21 $ .20 Weighted average shares outstanding: Basic 9,573,596 9,549,079 9,572,656 9,460,570 Diluted 9,604,278 9,599,004 9,609,136 9,565,308 See notes to consolidated financial statements. 1 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006(A) (Unaudited) Assets Current assets: Cash and cash equivalents $ 4,256,819 $ 3,491,569 Accounts receivable, less allowance of $2,380,000 at September 30, 2007; $2,512,000 at December 31, 2006 18,839,388 15,695,302 Inventories, less allowance for obsolescence of $78,000 at September 30, 2007 and December 31, 2006 2,109,336 1,985,415 Deferred income tax asset 1,105,000 1,105,000 Prepaid expenses and other current assets 2,982,418 3,178,788 Prepaid and refundable income taxes 174,174 174,174 Total current assets 29,467,135 25,630,248 Property and equipment: Land 1,333,191 1,338,191 Buildings and improvements 5,705,642 6,128,626 Machinery and equipment 13,086,893 12,056,713 Leasehold improvements 9,116,985 7,921,149 29,242,711 27,444,679 Less accumulated depreciation and amortization 12,812,781 11,091,432 16,429,930 16,353,247 Deferred income taxes 359,295 Goodwill 8,386,599 6,681,160 Other assets 1,039,787 831,776 Total other assets 9,426,386 7,872,231 $ 55,323,451 $ 49,855,726 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 2,979,214 $ 1,998,125 Accrued expenses 6,126,458 5,744,348 Income taxes payable 140,557 660,092 Current portion of long-term debt 56,000 130,000 Total current liabilities 9,302,229 8,532,565 Deferred income taxes 542,138 Long-term debt, less current portion 9,623,126 8,618,325 Total liabilities 19,467,493 17,150,890 Minority interest in subsidiaries 4,892,600 3,643,347 Commitments and Contingencies Stockholders' equity: Common stock, $.01 par value, authorized 20,000,000 shares: 9,573,596 shares issued and outstanding at September 30, 2007; 9,564,346 shares issued and outstanding at December 31, 2006 95,735 95,643 Additional paid-in capital 15,567,219 15,729,206 Retained earnings 15,300,404 13,236,640 Total stockholders' equity 30,963,358 29,061,489 $ 55,323,451 $ 49,855,726 (A) Reference is made to the company’s Annual Report on Form 10-K for the year ended December 31, 2006 filed with the Securities and Exchange Commission in March, 2007. See notes to consolidated financial statements. 2 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 Operating activities: Net income $ 2,063,764 $ 1,928,571 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,963,835 1,704,177 Bad debt expense 1,159,434 738,349 Deferred income tax benefit (6,519 ) (7,336 ) Deferred tax asset applied 907,952 916,319 Stock and stock option compensation expense 253,984 292,972 Minority interest 643,886 818,996 Equity in affiliate earnings (216,927 ) Increase (decrease) relating to operating activities from: Accounts receivable (4,178,520 ) (4,717,901 ) Inventories (101,135 ) (361,744 ) Prepaid expenses and other current assets 109,170 (1,741,859 ) Prepaid and refundable income taxes 199,561 Accounts payable 981,089 (234,714 ) Accrued expenses 356,590 (442,432 ) Income taxes payable (519,535 ) Net cash provided by (used in) operating activities 3,633,995 (1,123,968 ) Investing activities: Additions to property and equipment, net of minor disposals (1,802,336 ) (3,377,542 ) Payments received on physician affiliate loans 28,431 13,261 Distribution from affiliate 163,821 Payment of employment contract liability (1,960,000 ) Payment dissenting merger shareholders (2,100 ) Acquisition of dialysis centers (2,173,134 ) (861,304 ) Consolidation of former subsidiary 149,225 Other assets (193,577 ) (27,106 ) Net cash used in investing activities (4,140,616 ) (5,901,745 ) 3 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 Financing activities: Line of credit borrowings $ 1,050,000 $ 4,000,000 Payments on long-term debt (119,199 ) (300,245 ) Exercise of stock options 383,249 Minority investment in Toledo subsidiary 750,000 Capital contributions by subsidiaries’ minority members 821,717 Distribution to subsidiary minority members (408,930 ) (274,252 ) Net cash provided by financing activities 1,271,871 4,630,469 Increase (decrease) in cash and cash equivalents 765,250 (2,395,244 ) Cash and cash equivalents at beginning of period 3,491,569 2,937,557 Cash and cash equivalents at end of period $ 4,256,819 $ 542,313 Supplemental disclosure of cash flow information: Interest paid $ 554,831 $ 248,552 Income taxes paid 1,057,409 279,677 Share payment (87,500 stock options exercised; 27,205 shares paid) 351,750 See notes to consolidated financial statements. 4 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business The company is primarily engaged in kidney dialysis operations which include outpatient hemodialysis services, home dialysis services, inpatient dialysis services and ancillary services associated with dialysis treatments.The company owns and operates 34 dialysis centers (including two centers acquired in the first quarter of 2007) located in Georgia, Maryland, New Jersey, Ohio, Pennsylvania, South Carolina and Virginia, including managing an unaffiliated Georgia center (see Note 7), and provides inpatient dialysis treatments to 11 hospitals.The company also engages in medical product sales.The medical products operations are not a significant component of the company’s operations with operating revenues of $804,000 during the first nine months of 2007 and $677,000 for the same period of the preceding year (1.5% of operating revenues for each period) and operating income of $104,000 during the first nine months of 2007 and $57,000 for the same period of the preceding year (2.6% and 2.2%, respectively of operating income).See Notes 4 and 10. Medical Services Revenue Our revenues by payor are as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Medicare 48 % 50 % 50 % 51 % Medicaid and comparable programs 9 8 9 9 Hospital inpatient dialysis services 4 4 4 4 Commercial insurers and other private payors 39 38 37 36 100 % 100 % 100 % 100 % Our sources of revenue (in thousands) are as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Outpatient hemodialysis services $ 10,095 54 % $ 8,746 54 % $ 29,091 54 % $ 23,411 54 % Home and peritoneal dialysis services 1,104 6 870 5 2,855 5 2,666 6 Inpatient hemodialysis services 841 4 564 3 2,073 4 1,541 4 Ancillary services 6,780 36 6,101 38 19,516 37 15,601 36 $ 18,820 100 % $ 16,281 100 % $ 53,535 100 % $ 43,219 100 % Consolidation The consolidated financial statements include the accounts of Dialysis Corporation of America and its subsidiaries, collectively referred to as the “company.”Intercompany accounts and transactions have been eliminated in consolidation. 5 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIESContinued The company’s Toledo, Ohio subsidiary, which was 40% owned until December, 2006, has been consolidated since August, 2006, due to the company taking control of this facility.This subsidiary was previously accounted for using the equity method of accounting.In April, 2007, this subsidiary sold a 30% minority interest for $750,000.See Note 11. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. The company’s principal estimates are for estimated uncollectible accounts receivable as provided for in our allowance for doubtful accounts, estimated useful lives of depreciable assets, and estimates for patient revenues from non-contracted payors.Our estimates are based on historical experience and assumptions believed to be reasonable given the available evidence at the time of the estimates.Actual results could differ from those estimates. Vendor Volume Discounts The company has contractual arrangements with certain vendors pursuant to which it receives discounts based on volume of purchases.These discounts are recorded in accordance with paragraph 4 of EITF 02-16, “Accounting by a Customer (Including a Reseller) for Certain Consideration Received from a Vendor,” as a reduction in inventory costs resulting in reduced costs of sales as the related inventory is utilized. Government Regulation A substantial portion of the company’s revenues are attributable to payments received under Medicare, which is supplemented by Medicaid or comparable benefits in the states in which the company operates. Reimbursement rates under these programs are subject to regulatory changes and governmental funding restrictions.Laws and regulations governing the Medicare and Medicaid programs are complex and subject to interpretation.The company believes that it is in compliance with applicable laws and regulations.Compliance with such laws and regulations can be subject to government review and interpretation as well as regulatory action including fines, penalties, and exclusion from the Medicare and Medicaid programs. Cash and Cash Equivalents The company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents.The carrying amounts reported in the balance sheet for cash and cash equivalents approximate their fair values.Although cash and cash equivalents are largely not federally insured, the credit risk associated with these deposits that typically may be redeemed upon demand is considered low due to the high quality of the financial institutions in which they are invested. Credit Risk The company’s primary concentration of credit risk is with accounts receivable, which consist of amounts owed by governmental agencies, insurance companies and private patients.Receivables from Medicare and Medicaid comprised 48% of receivables at September 30, 2007, and 45% at December 31, 2006. 6 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIESContinued Inventories Inventories are valued at the lower of cost (first-in, first-out method) or market value and consist of supplies used in dialysis treatments and inventory of the company’s medical products division.See “Consolidation” above in this Note 1. Prepaid Expenses and Other Current Assets Prepaid expenses and other current assets are comprised as follows: September 30, December 31, 2007 2006 Property to be sold (See Note 5) $ $ 625,716 Prepaid expenses 1,330,700 1,089,186 Other 1,651,718 1,463,886 $ 2,982,418 $ 3,178,888 Accrued Expenses Accrued expenses are comprised as follows: September 30, December 31, 2007 2006 Accrued compensation $ 1,038,921 $ 1,817,953 Excess insurance liability 3,126,279 2,835,216 General insurance premiums payable 497,839 329,419 Self-insured health plan obligations payable 876,580 Other 586,839 761,760 $ 6,126,458 $ 5,744,348 Excess insurance liability represents amounts paid by insurance companies in excess of the amounts expected by the company from the insurers.The company communicates with the payors regarding these amounts, which can result from duplicate payments, payments in excess of contractual agreements, payments as primary when payor is secondary, and underbillings by the company based on estimated fee schedules.These amounts remain in excess insurance liability until resolution.The company identified approximately $729,000 and $536,000 of the excess insurance liability as of September 30, 2007 and December 31, 2006, respectively, as relating to duplicate payments and other amounts that will be refunded.Approximately $97,000 and $313,000 during the three months and nine months ended September 30, 2007, and $130,000 and $464,000 for the same periods of the preceding year determined to be nonrefundable that had been included in excess insurance liability were recorded in medical services revenues. The company has a self-insured health insurance plan that is administered by a third party administrator.The company is responsible for claims and administrative fees for which the obligation payable at September 30, 2007 was approximately $877,000.The company has a deposit of approximately $400,000 to assure fulfillment of its obligations under the plan that is refundable upon the company’s satisfaction of its plan obligations with this deposit included in Prepaid expenses and other current assets. 7 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIESContinued Vendor Concentration There is only one supplier of erythropoietin (EPO) in the United States.This supplier markets a similar product, which is indicated to be effective for a longer period than EPO.The use of that drug has not impacted our revenues from our current treatment of anemia.There are no other suppliers of any similar drugs available to dialysis treatment providers.Revenues from the administration of EPO, which amounted to approximately $4,957,000 and $14,412,000 for the three months and nine months ended September 30, 2007, and $4,521,000 and $11,613,000 for the same periods of the preceding year, comprised 26% and 27%, and 28% and 27% of medical services revenues for these periods, respectively. Property and Equipment Property and equipment is stated on the basis of cost.Depreciation is computed for book purposes by the straight-line method over the estimated useful lives of the assets, which range from 5 to 34 years for buildings and improvements; 3 to 10 years for machinery, computer and office equipment, and furniture; and 5 to 10 years for leasehold improvements based on the shorter of the lease term or estimated useful life of the property.Replacements and betterments that extend the lives of assets are capitalized.Maintenance and repairs are expensed as incurred.Upon the sale or retirement of assets, the related cost and accumulated depreciation are removed and any gain or loss is recognized. Revenue Recognition Net revenue is recognized as services are rendered at the net realizable amount from Medicare, Medicaid, commercial insurers and other third party payors.The company occasionally provides dialysis treatments on a charity basis to patients who cannot afford to pay.The amount is not significant, and the company does not record revenues related to these charitable treatments.Product sales are recorded pursuant to stated shipping terms. Goodwill Goodwill represents cost in excess of net assets acquired.Goodwill and intangible assets with indefinite lives are no longer amortized but are reviewed annually (or more frequently if impairment indicators are present) for impairment, which testing has indicated no impairment for goodwill.See Note 8. Deferred Expenses Deferred expenses, except for deferred loan costs, are amortized on the straight-line method over their estimated benefit period with deferred loan costs amortized over the lives of the respective loans.Deferred expenses of approximately $217,000 at September 30, 2007 and $135,000 at December 31, 2006 are included in other assets.Amortization expense was approximately $9,000 and $26,000 for the three months and nine months ended September 30, 2007 and approximately $5,000 and $11,000 for the same periods of the preceding year. Income Taxes Deferred income taxes are determined by applying enacted tax rates applicable to future periods in which the taxes are expected to be paid or recovered to differences between financial accounting and tax basis of assets and liabilities. 8 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIESContinued Stock-Based Compensation The company measures compensation cost for stock award compensation arrangements based on grant date fair value to be expensed ratably over the requisite vesting period.Stock compensation expense relating to employee stock awards, including performance-based awards, was approximately $32,000 and $216,000 during the three months and nine months ended September 30, 2007, and $122,000 and $293,000 during the same periods of the preceding year, with related income tax benefits of approximately $11,000 and $74,000 for the three months and nine months ended September 30, 2007, and $42,000 and $100,000 for the same periods of the preceding year. Stock option expense related to an April, 2007 incentive stock option with a total grant date value of $329,000 is being expensed over the four-year vesting period and amounted to approximately $21,000 for the three months and $38,000 for the nine months ended September 30, 2007, with no such expense for the same periods of the preceding year.The fair value of these options was estimated at the date of grant using a Black-Scholes option pricing model with the following assumptions: risk free interest rate of 4.61%; no dividend yield; volatility factor of the expected market price of the company’s common stock of .666 based on historical volatility for a period coinciding with the expected option life; and an expected life of four years.As this is an incentive stock option, the related expense is not deductible for tax purposes.See Note 6. The company adopted Statement of Financial Accounting Standards No. 123 (revised), “Share-Based Payment:” (“FAS 123(R)”) effective January 1, 2006.Provisions of FAS123(R) require companies to recognize the fair value of stock option grants as a compensation costs in their financial statements.In addition to stock options granted after the effective date, companies are required to recognize a compensation cost with respect to any unvested stock options outstanding as of the effective date equal to the grant date fair value of those options with the cost related to unvested options to be recognized over the vesting period of the options.The board of directors approved accelerated vesting of all unvested options as of December 31, 2005, resulting in there being no unvested options as of December 31, 2005. Earnings Per Share Diluted earnings per share gives effect to potential common shares that were dilutive and outstanding during the period, such as stock options and warrants, calculated using the treasury stock method and average market price. Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income $ 927,417 $ 814,388 $ 2,063,764 $ 1,928,571 Weighted average shares outstanding 9,573,596 9,549,079 9,572,656 9,460,570 Weighted average shares outstanding 9,573,596 9,549,079 9,572,656 9,460,570 Shares issuable for stock awards and director fees 19,500 34,750 24,418 12,459 Weighted average shares diluted computation 9,593,096 9,583,829 9,597,074 9,473,029 Effect of dilutive stock options 11,182 15,175 12,062 92,279 Weighted average shares, as adjusted diluted computation 9,604,278 9,599,004 9,609,136 9,565,308 Earnings per share: Basic $ .10 $ .09 $ .22 $ .20 Diluted $ .10 $ .08 $ .21 $ .20 The company had various potentially dilutive outstanding stock options during the periods presented.See Note 6. 9 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIESContinued Other Income (Expense) Operating: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Management fee income $ 80,910 $ 82,010 $ 210,319 $ 364,877 Non-operating: Other non-operating (expense) income is comprised as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Rental income $ 98,260 $ 92,118 $ 288,514 $ 274,232 Interest income 44,766 58,129 132,214 149,850 Interest expense (199,670 ) (113,471 ) (581,958 ) (270,457 ) Other 9,874 3,390 77,252 19,815 Litigation settlement income 215,000 215,000 Other income, net $ (46,770 ) $ 255,166 $ (83,978 ) $ 388,440 Estimated Fair Value of Financial Instruments The carrying value of cash, accounts receivable and debt in the accompanying financial statements approximate their fair value because of the short-term maturity of these instruments, and in the case of debt because such instruments either bear variable interest rates which approximate market or have interest rates approximating those currently available to the company for loans with similar terms and maturities. Reclassification Certain prior year amounts have been reclassified to conform with the current year’s presentation. New Pronouncements In September, 2006, the FASB issued Statement of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements.”SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS 157 applies under other accounting pronouncements that require fair value measurement in which the FASB concluded that fair value was the relevant measurement, but does not require any new fair value measurements.SFAS 157 will be effective for the company beginning in 2009.The company is evaluating the impact on its financial statements of adopting SFAS 157. 10 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 2INTERIM ADJUSTMENTS The financial summaries for the three months and nine months ended September 30, 2007 and September 30, 2006 are unaudited and include, in the opinion of management of the company, all adjustments (consisting of normal recurring accruals) necessary to present fairly the operating results for such periods.Operating results for the three months and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the entire year ending December 31, 2007. While the company believes that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the financial statements and notes included in the company’s audited financial statements for the year ended December 31, 2006. NOTE 3LONG-TERM DEBT The company, through its subsidiary, DCA of Vineland, LLC, pursuant to a December 3, 1999 loan agreement, obtained a $700,000 development loan with interest at 8.75% through December 2, 2001, 1½% over the prime rate thereafter through December 15, 2002, 1% over prime until May, 2006, and prime thereafter secured by a mortgage on the company’s real property in Easton, Maryland.The bank subsequently released DCA of Vineland, LLC’s assets as security leaving the company as the remaining obligor on this loan agreement.Outstanding borrowings were subject to monthly payments of interest only through December 2, 2001, with monthly payments thereafter of $2,917 principal plus interest through December 2, 2002, monthly payments thereafter of $2,217 plus interest until May, 2006, when the loan was modified, and $2,402 plus interest thereafter until maturity on May 2, 2026.This loan had an outstanding principal balance of approximately $534,000 at September 30, 2007 and $555,000 at December 31, 2006 with an interest rate of 7.75% at September 30, 2007 and 8.25% at December 31, 2006. In April, 2001, the company obtained a $788,000 five-year mortgage through April, 2006, on its building in Valdosta, Georgia with interest at 8.29% until March, 2002, 7.59% thereafter until December 16, 2002, prime plus ½% with a minimum of 6.0% effective December 16, 2002 thereafter until April, 2006, when the mortgage was refinanced, with a rate thereafter of prime with a rate floor of 5.75% and a rate ceiling of 8.00%.Payments are $6,000 including principal and interest commencing May, 2006, with a final payment consisting of a balloon payment and any unpaid interest due April, 2011.The remaining principal balance under this mortgage amounted to approximately $596,000 at September 30, 2007 and $617,000 at December 31, 2006 with an interest rate of 7.75% at September 30, 2007 and 8.00% at December 31, 2006. The equipment financing agreement represents financing for kidney dialysis machines for the company’s dialysis facilities.There was no financing under this agreement during the first nine months of 2007 or the first nine months of 2006.Payments under the agreement were pursuant to various schedules extending through August, 2007.The remaining principal balance under this financing was paid during the third quarter of 2007 and amounted to approximately $76,000 at December 31, 2006. The company’s two mortgage agreements contain certain restrictive covenants that, among other things, restrict the payment of dividends, require lenders’ approval for a merger, sale of substantially all the assets, or other business combination of the company, and require maintenance of certain financial ratios.The company was in compliance with the debt covenants at September 30, 2007 and December 31, 2006. 11 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 3LONG-TERM DEBTContinued On October 24, 2005, the company entered into a three year, $15,000,000 revolving line of credit with a maturity date of October 24, 2008.There was no financing under this agreement in 2005.Each of the company’s wholly-owned subsidiaries has guaranteed this credit facility, as will any future wholly-owned subsidiaries.Further, the obligation under the revolving line of credit is secured by the company’s pledge of its ownership in its subsidiaries.The credit facility, which has provisions for both base rate and LIBOR loans, is intended to provide funds for the development and acquisition of new dialysis facilities, to meet general working capital requirements, and for other general corporate purposes.Borrowings under the revolving line of credit accrue interest at a rate based upon the applicable margin for base rate and LIBOR loans plus the base rate for base rate loans and the LIBOR rate for LIBOR loans, as those terms are defined in the agreement.The LIBOR rate applicable to a LIBOR loan is determined by the interest period selected by the company for that particular loan, which represents the duration of the loan.The company has the right to convert the base rate loan to a LIBOR loan, and vice versa.The agreement contains customary reporting and financial covenant requirements for this type of credit facility.The company was in compliance with the requirements of this credit facility at September 30, 2007 and December 31, 2006. The company has $8,550,000 in outstanding borrowings under its line of credit at September 30, 2007, including four LIBOR loans totaling $7,300,000, and a $1,250,000 base rate loan.The interest rate on the individual LIBOR loans ranges from 6.875% to 7.25% and includes the individual LIBOR rates plus an applicable margin of 1.50%.The base rate loan has an interest rate of 7.75% as of September 30, 2007.The LIBOR loans are all three month loans including a $1,500,000 loan maturing October 3, 2007, a $1,300,000 loan maturing November 23, 2007, a $3,500,000 loan maturing December 5, 2007, and a $1,000,000 loan maturing December 10, 2007. NOTE 4INCOME TAXES Deferred income taxes reflect the net tax effect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. No valuation allowance was recorded for deferred tax assets at September 30, 2007 or December 31, 2006, due to the company’s anticipated prospects for future taxable income in an amount sufficient to realize the deferred tax assets. As a result of the company’s merger with its former parent, the company acquired a deferred tax asset of approximately $3,300,000, representing tax benefits from the former parent’s net operating loss carryforwards that the company can utilize to satisfy future income tax liabilities.The company has applied approximately $260,000 of the acquired deferred tax asset to offset a deferred income tax liability of the same amount, which would otherwise represent a future tax liability of the company.The company has also applied approximately $3,070,000 of the deferred tax asset toward its 2005, 2006 and 2007 tax liabilities.See Notes 1 and 10. NOTE 5OTHER RELATED PARTY TRANSACTIONS The company has constructed dialysis facilities, which it sold upon completion to entities in which medical directors of the related facilities have an interest.The company’s subsidiaries that operate those dialysis facilities lease the facilities from the purchasers on terms which are as favorable as could be obtained from unaffiliated parties.The cost of the land and construction costs for any such facilities are included in Prepaid expenses and other current assets until the sale of the facilities.See Note 1. 12 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 6STOCK OPTIONS AND STOCK AWARDS In September, 2001, the board of directors granted five-year options for an aggregate of 150,000 shares exercisable at $.75 per share through September 5, 2006, to certain officers, directors and key employees.The remaining 105,000 options were exercised during 2006, 100,000 in March, 2006 and 5,000 options in April, 2006 with the company receiving cash payments totaling $78,750 during 2006 for the exercise price. In June, 2003, the board of directors granted to an officer a five-year option for 50,000 shares exercisable at $1.80 per share through June 3, 2008.These options were exercised in March, 2006 with the company receiving a $90,000 cash payment for the exercise price. In August, 2003, the board of directors granted a three-year option to a director for 10,000 shares exercisable at $2.25 per share through August 18, 2006.These options were exercised in June, 2006 with the company receiving a $22,500 cash payment. In January, 2004, the board of directors granted a five year option to an employee for 20,000 shares exercisable at $3.09 per share through January 12, 2009.In February, 2005, a portion of this option was exercised for 5,000 shares with the company receiving a cash payment of $15,425.5,000 options were exercised in January, 2006 with the company receiving a cash payment of $15,425 for the exercise price, and the balance of 10,000 options were exercised in June, 2006 with the company receiving a $30,850 cash payment. In June, 2004, the board of directors granted 160,000 stock options to officers, directors and a key employee exercisable at $4.02 per share through June 6, 2009.3,750 options were exercised in July, 2005 with the company receiving a cash payment of $15,075 and an additional 13,750 options were exercised in December, 2005 with the company receiving $55,275 cash payments. 25,000 options were exercised in March, 2006 with the company receiving a $100,500 cash payment for the exercise price. An additional 87,500 options were exercised in March, 2006 with an exercise price of $351,750 that was satisfied through payment of 27,205 shares of company stock.7,500 options were exercised in May and June, 2006 and 3,750 options were exercised in August, 2006 with the company receiving a total of $45,225 cash payments, leaving 18,750 options outstanding. As a result of board of director approval of accelerated vesting of remaining unvested options, all outstanding options at December 31, 2005 were vested. In April, 2007, the board of directors granted a five-year option to an officer for 50,000 shares exercisable at $12.18 through April 15, 2012.The option vests in equal increments of 12,500 shares every 12 months commencing April 15, 2008. On June 8, 2006, the company’s shareholders approved an amendment to the company’s stock option plan, now entitled the 1999 Stock Incentive Plan, to allow for the grant of stock awards in addition to options.The employment agreement of Stephen W. Everett, President, CEO and a director of the company, contains provisions for the receipt of up to 40,000 shares of the company’s company stock, pursuant to which 10,000 shares were issued during 2006, with an additional maximum of 10,000 performance based shares for 2006 not earned.See Note 7.The company granted stock awards of 1,000 shares each to each of its independent directors with the shares vesting in 250 share increments for each director at the end of each quarter of 2006.The 750 director shares which vested in the fourth quarter of 2006, were issued during the first quarter of 2007.See Note 9.On June 27, 2006, the company granted stock awards of 64,000 shares to officers and key employees with the awards vesting in equal 13 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 6STOCK OPTIONS AND STOCK AWARDS(Continued) yearly increments over four years commencing December 31, 2006.One of the June, 2006 stock awards for 30,000 shares, which contained performance criteria, was cancelled in November, 2006 upon resignation of the officer.8,500 shares of the June, 2006 stock awards vested on December 31, 2006 for which the related shares were issued during the first quarter of 2007.One of the June, 2006 stock awards for 8,000 shares was cancelled in July, 2007 upon resignation of the employee for which the remaining 6,000 shares will therefore not vest.See Note 9.In November, 2006, the company entered a six-month contract through May 7, 2007 with an individual to serve as Interim Chief Operating Officer for which the compensation was 10,000 shares of common stock which were earned over the six month period. NOTE 7COMMITMENTS Effective January 1, 1997, the company established a 401(k) savings plan (salary deferral plan) with an eligibility requirement of one year of service and 21 year old age requirement.The company established a new 401(k) plan effective January, 2003, which allows employees, in addition to regular employee contributions, to elect to have a portion of bonus payments contributed.As an incentive to save for retirement, the company will match 10% of an employee’s contribution resulting from any bonus paid during the year and may make a discretionary contribution with the percentage of any discretionary contribution to be determined each year with only employee contributions up to 6% of annual compensation considered when determining employer matching.To date, employer matching expense has been minimal. The company and Mr. Everett finalized a new five-year employment agreement, effective January 3, 2006, with an initial annual salary of $275,000 and minimum increases of $10,000 per year thereafter.The agreement contains provisions for receipt of up to 40,000 shares of the company’s common stock of which 10,000 shares were granted upon shareholder approval in June, 2006 of an amendment to the company’s 1999 Stock Incentive Plan to provide for stock awards.Issuance of the remaining 30,000 shares is based upon agreed upon performance criteria with the potential for 10,000 shares to be earned annually for 2006 - 2008.No performance shares were earned during 2006 leaving the potential for 10,000 shares to be earned annually for 2007 and 2008. The agreement provides for certain fringe benefits, reimbursement of reasonable out-of-pocket expenses, and a non-competition agreement with the company during the term of the agreement and for one year after termination.See Note 6. A non-affiliated owner of a Georgia facility that is managed by the company held a put option to sell to a subsidiary of the company all the assets of that dialysis facility.The company’s subsidiary held a call option to purchase the assets of the Georgia facility.Each of the put and call options were exercisable through September, 2005.The put option expired.Our subsidiary exercised the call option.The terms of the acquisition of the Georgia facility’s assets are being negotiated. NOTE 8ACQUISITIONS The company has made various acquisitions since 2001.These acquisitions were made either on the basis of existing profitability or expectation of future profitability for the interest acquired based on the company’s analysis of the potential for each acquisition, and the value of the relationship with the physician affiliated with the selling entity.Each acquisition was intended to either strengthen our market share within a geographic area or provide us with the opportunity to enter a new geographic area and market.Management reviews the purchase price and any resulting goodwill based on valuations for dialysis centers.Also considered are the synergistic effects of a potential acquisition, including potential costs integration and the effect of the acquisition on the overall valuation of the company.These transactions resulted in an aggregate of approximately $8,387,000 of goodwill, representing the excess of the purchase price over the fair value of the net 14 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 8ACQUISITIONS(Continued) assets acquired.The goodwill is being amortized for tax purposes over a 15-year period with the exception of the goodwill on the acquisition of the stock of a Pennsylvania dialysis company in August, 2004 as described below.Certain of the acquisition transactions were of minority interests held by medical directors of certain of our dialysis facilities. In August, 2004, the company acquired a Pennsylvania dialysis company resulting in $1,358,000 of goodwill, the excess of the net purchase price over the estimated fair value of net assets acquired.The goodwill is not amortizable for tax purposes, since the transaction was a stock acquisition. During the first quarter of 2006, the company acquired the assets of a Virginia dialysis center and a Maryland company with two dialysis centers.These transactions resulted in approximately $326,000 of goodwill amortizable over 15 years for tax purposes. In December, 2006, the company acquired the remaining 60% interest in its 40% owned Toledo, Ohio dialysis facility pursuant to a put option valued at $3,200,000 resulting in goodwill of approximately $2,707,000 amortizable over 15 years for tax purposes. During the first quarter of 2007, the company acquired the assets of an Ohio dialysis center and a Pennsylvania dialysis center.These transactions resulted in approximately $1,705,000 of goodwill amortizable over 15 years for tax purposes. NOTE 9STOCKHOLDERS’ EQUITY The changes in stockholders’ equity for the nine months ended September 30, 2007 are summarized as follows: Common Stock Additional Paid-in Capital Retained Earnings Total Balance at December 31, 2006 $ 95,643 $ 15,729,206 $ 13,236,640 $ 29,061,489 Stock compensation, issued (9,250 shares) 92 103,476 103,568 Stock option compensation vesting 37,696 37,696 Sale of minority interest by subsidiary (303,159 ) (303,159 ) Net income 2,063,764 2,063,764 Balance September 30, 2007 $ 95,735 $ 15,567,219 $ 15,300,404 $ 30,963,358 See Notes 1, 6 and 11. 15 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 10ACQUISITION OF FORMER PARENT COMPANY On September 21, 2005, the company’s former parent, Medicore, Inc., which owned approximately 56% of the company, merged into the company.In conjunction with the merger, a payment of $1,960,000 due pursuant to the employment agreement buyout of the CEO of the former parent, who is Chairman of the Board of the company, was deferred and reflected as a current liability on the company’s consolidated balance sheet at December 31, 2005.Payment of this liability was made in January, 2006.The merger simplified the corporate structure and enabled the ownership of the control interest in the company to be in the hands of the public shareholders.The merger provided the company with additional capital resources to continue to build its dialysis business.See Notes 1 and 4. NOTE 11OTHER TRANSACTIONS The company’s former parent, Medicore, Inc., had a royalty agreement with Viragen, Inc., a former subsidiary of Medicore pursuant to which it was to receive a royalty on Viragen's gross sales of interferon and related products.Due to Viragen’s minimal sales activity, royalty payments to date have not been significant.As a result of Viragen’s October, 2007 filing of an assignment for the benefit of creditors, a business liquidation mechanism as an alternative to a formal bankruptcy proceeding, the company does not anticipate collecting additional royalties under the royalty agreement.See Notes 1, 4 and 10. The company’s Toledo, Ohio subsidiary sold a 30% minority interest to the medical directors of the facility for total consideration of $750,000 and non-compete agreements.This transaction resulted in a charge against capital of approximately $303,000 due to a decrease in the company’s equity position in this subsidiary.See Notes 1 and 9. 16 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Cautionary Notice Regarding Forward-Looking Information The statements contained in this quarterly report on Form 10-Q for the quarter ended September 30, 2007, that are not historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”).In addition, from time to time, we or our representatives have made or may make forward looking statements, orally or in writing, and in press releases.The Private Securities Litigation Reform Act of 1995 contains certain safe harbors for forward-looking statements.Certain of the forward-looking statements include management’s expectations, intentions, beliefs and strategies regarding the growth of our company and our future operations, the character and development of the dialysis industry, anticipated revenues, our need for and sources of funding for expansion opportunities and construction, expenditures, costs and income, and similar expressions concerning matters that are not considered historical facts.Forward-looking statements also include our statements regarding liquidity, anticipated cash needs and availability, and anticipated expense levels in this Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” commonly known as MD&A.Words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan” and “belief,” and words and terms of similar substance used in connection with any discussions of future operating or financial performance identify forward-looking statements.Such forward-looking statements, like all statements about expected future events, are based on assumptions and are subject to substantial risks and uncertainties that could cause actual results to materially differ from those expressed in the statements, including the general economic, market and business conditions, opportunities pursued or not pursued, competition, changes in federal and state laws or regulations affecting the company and our operations, and other factors discussed periodically in our filings.Many of the foregoing factors are beyond our control.Among the factors that could cause actual results to differ materially are the factors detailed in the risks discussed in Item 1A, “Risk Factors,” beginning on page 22 of our Annual Report on Form 10-K for the year ended December 31, 2006.If any of such events occur or circumstances arise that we have not assessed, they could have a material adverse effect upon our revenues, earnings, financial condition and business, as well as the trading price of our common stock, which could adversely affect your investment in our company.Accordingly, readers are cautioned not to place too much reliance on such forward-looking statements.All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements contained in this quarterly report.You should read this quarterly report on Form 10-Q, with the exhibits attached and the documents incorporated by reference, completely and with the understanding that the company’s actual results may be materially different from what we expect. The forward-looking statements speak only as of the date of this quarterly report, and except as required by law, we undertake no obligation to rewrite or update such statements to reflect subsequent events. MD&A is our attempt to provide a narrative explanation of our financial statements, and to provide our shareholders and investors with the dynamics of our business as seen through our eyes as management.Generally, MD&A is intended to cover expected effects of known or reasonably expected uncertainties, expected effects of known trends on future operations, and prospective effects of events that have had a material effect on past operating results. Our discussion of MD&A should be read in conjunction with our consolidated financial statements (unaudited), including the notes, included elsewhere in this report on Form 10-Q. Overview Dialysis Corporation of America provides dialysis services, primarily kidney dialysis treatments through 34 outpatient dialysis centers, including two centers acquired in the first quarter of 2007, and one unaffiliated dialysis center which it manages and is negotiating to acquire (see Note 7 to “Notes to Consolidated Financial Statements”), to patients with chronic kidney failure.We provide dialysis treatments to dialysis patients of 11 hospitals and medical centers through acute inpatient dialysis services agreements with those entities.We also provide homecare services, including home peritoneal dialysis and home hemodialysis. 17 Quality Clinical Results Our goal is to provide consistent quality clinical care to our patients from caring and qualified doctors, nurses, patient care technicians, social workers and dieticians.We have demonstrated an unwavering commitment to quality renal care through our continuous quality improvement initiatives.We strive to maintain our position as one of the leading quality providers in the dialysis industry and set our goals to exceed the national average standards. Kt/V is a formula that measures the amount of dialysis delivered to the patient, based on the removal of urea, an end product of protein metabolism.Kt/V provides a means to determine an individual dialysis prescription and to monitor the effectiveness or adequacy of the dialysis treatment as delivered to the patient. It is critical to strive to achieve a Kt/V level of greater than 1.2 for as many patients as possible.Approximately 95% of our patients had a Kt/V level greater than 1.2 for the nine months ended September 30, 2007, compared to approximately 96% for the same period in 2006. Anemia is a shortage of oxygen-carrying red blood cells.Because red blood cells bring oxygen to all the cells in the body, anemia causes severe fatigue, heart disorders, difficulty concentrating, reduced immune function, and other problems.Anemia is common among renal patients, caused by insufficient erythropoietin, iron deficiency, repeated blood losses, and other factors.Anemia can be detected with a blood test for hemoglobin or hematocrit.It is ideal to have as many patients as possible with hemoglobin levels above 11.Approximately82% of our patients had a hemoglobin level greater than 11 for the nine months ended September 30, 2007, compared to approximately 80% for the same period in 2006. Vascular access is the “lifeline” for hemodialysis patients.The Center for Medicare and Medicaid Services, CMS, has indicated that fistulas are the “gold standard” for establishing access to a patient’s circulatory system in order to provide life sustaining dialysis.Approximately 50% of DCA patients were dialyzed with a fistula during the nine months ended September 30, 2007, compared to approximately 47% for the same period last year. Patient Treatments The following table shows the number of in-center, home and acute inpatient treatments performed by us through the dialysis centers we operate, including one Georgia center we manage, and an Ohio center in which we had a 40% ownership interest, that we consolidated effective August 1, 2006, and those hospitals and medical centers for which we provide inpatient acute dialysis services for the periods presented: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 In center 57,841 51,936 168,970 143,585 Home and peritoneal 3,997 4,140 12,026 11,877 Acute 2,281 1,618 5,666 4,814 64,119 (1) 57,694 (1) 186,662 (1) 160,276 (1) (1) Treatments by the managed Georgia center include: in-center treatments of 2,719 and 7,900, respectively, for the three months and nine months ended September 30, 2007, and 2,373 and 6,890 for the same periods of the preceding year; home peritoneal treatments of 110 and 390, respectively, for the three months and nine months ended September 30, 2007, and 110 and 161 for the same periods of the preceding year; with no acute treatments for the three months and nine months ended September 30, 2007, or the same periods of the preceding year.The Toledo, Ohio facility was consolidated effective August 1, 2006.The treatments during the three months and nine months ended September 30, 2006, prior to consolidation, include, respectively: 675 and 4,195 in center treatments, 36 and 196 home peritoneal treatments, and 23 and 227 acute treatments. 18 Same Center Growth We endeavor to increase same center growth by adding quality staff and management and attracting new patients to our existing facilities.We seek to accomplish this objective by rendering high caliber patient care in convenient, safe and pleasant conditions.We believe that we have adequate space and stations within our facilities to accommodate greater patient volume and maximize our treatment potential.We experienced approximately a 6% increase in dialysis treatments for the first nine months of 2007 at centers that were operable during the entire first nine months of the preceding year compared to a 9% increase for the first nine months of 2006. New Business Development Dialysis Corporation of America’s future growth depends primarily on the availability of suitable dialysis centers for development or acquisition in appropriate and acceptable areas, and our ability to manage the development costs for these potential dialysis centers while competing with larger companies, some of which are public companies or divisions of public companies, with greater numbers of personnel and financial resources available for acquiring and/or developing dialysis centersin areas targeted by us.Additionally, there is intense competition for qualified nephrologists who would serve as medical directors of dialysis facilities, and be responsible for the supervision of those dialysis centers. The company is currently developing three new dialysis centers, one each in Indiana, Ohio and South Carolina.There is no assurance as to when any new dialysis centers or inpatient service contracts with hospitals will be implemented, or the number of stations, or patient treatments such center or service contract may involve, or if such center or service contract will ultimately be profitable. Start-up Losses It has been our experience that newly established dialysis centers, although contributing to increased revenues, have adversely affected our results of operations in the short term due to start-up costs and expenses and a smaller patient base. These losses are typically a result of several months of pre-opening costs, and six to eighteen months of post opening costs, in excess of revenues. We consider new dialysis centers to be “start-up centers” through their initial twelve months of operations, or when they achieve consistent profitability, whichever is sooner.For the three months and nine months ended September 30, 2007, we incurred approximately $82,000 and $400,000 in pre-tax losses for start-up centers compared to $324,000 and $1,171,000 for the same periods of the preceding year. EPO Utilization We also provide ancillary services associated with dialysis treatments, including the administration of EPO for the treatment of anemia in our dialysis patients.EPO is currently available from only one manufacturer, and no alternative drug has been available to us for the treatment of anemia in our dialysis patients.If our available supply of EPO were reduced, either by the manufacturer or due to excessive demand, our revenues and net income would be adversely affected.Our EPO gross margin is impacted by reimbursement changes by CMS and cost changes by the manufacturer, which are outside of our control.Such changes could adversely affect our net income considering the large portion of our overall supply costs represented by EPO.This manufacturer developed another anemia drug which is effective for a longer period of time, but currently that product has not impacted our revenues and profit from the treatment of anemia in our patients. 19 Chronic kidney disease patients must either obtain a kidney transplant or obtain regular dialysis treatments for the rest of their lives.Due to a lack of suitable donors and the possibility of transplanted organ rejection, the most prevalent form of treatment for chronic kidney disease patients is hemodialysis through a kidney dialysis machine.Hemodialysis patients usually receive three treatments each week with each treatment lasting between three and five hours on an outpatient basis.Although not as common as hemodialysis in an outpatient facility, home peritoneal dialysis is an available treatment option, representing the third most common type of chronic kidney disease treatment after outpatient hemodialysis and kidney transplantation. Reimbursement Approximately 59% of our medical services revenues for the first nine months of 2007 were derived from Medicare and Medicaid reimbursement with rates established by CMS, and which rates are subject to legislative changes.Dialysis is typically reimbursed at higher rates from private payors, such as a patient’s insurance carrier, as well as higher payments received under negotiated contracts with hospitals for acute inpatient dialysis services.The breakdown of our revenues by type of payor and the breakdown of our medical services revenues (in thousands) derived from our primary revenue sources and the percentage of total medical services revenue represented by each source for the periods presented are provided in Note 1 to “Notes to Consolidated Financial Statements.” Compliance The healthcare industry is subject to extensive regulation by federal and state authorities.There are a variety of fraud and abuse measures to combat waste, including anti-kickback regulations and extensive prohibitions relating to self-referrals, violations of which are punishable by criminal or civil penalties, including exclusion from Medicare and other governmental programs.Unanticipated changes in healthcare programs or laws could require us to restructure our business practices which, in turn, could materially adversely affect our business, operations and financial condition.We have a Corporate Integrity Program to assure that we provide the highest level of patient care and services in a professional and ethical manner consistent with applicable federal and state laws and regulations.Among the different programs is our Compliance Program, which has been implemented to assure our compliance with fraud and abuse laws and to supplement our existing policies relating to claims submission, cost report preparation, initial audit and human resources, all geared towards a cost-efficient operation beneficial to patients and shareholders. 20 Results of Operations The following table shows our unaudited results of operations (in thousands): Three Months Ended Nine Months Ended September 30 September 30, 2007 2006 2007 2006 Medical service revenue $ 18,820 $ 16,281 $ 53,535 $ 43,219 Product sales 272 223 804 677 Total sales revenues 19,092 16,504 54,339 43,896 Other income 81 82 210 365 Total operating revenues 19,173 16,586 54,549 44,261 Cost of medical services 11,167 9,896 32,464 26,386 Cost of product sales 163 145 489 420 Total cost of sales revenues 11,330 10,041 32,953 26,806 Corporate selling, general and administrative 2,130 1,677 5,672 4,696 Facility selling, general and administrative 2,715 2,329 8,308 6,517 Total, selling, general and administrative 4,845 4,006 13,980 11,213 Stock compensation expense 53 122 254 293 Depreciation and amortization 673 618 1,964 1,704 Provision for doubtful accounts 450 345 1,159 738 Total operating costs and expenses 17,351 15,132 50,310 40,754 Operating income 1,822 1,454 4,239 3,507 Other (expense) income, net (47 ) 255 (84 ) 388 Income before income taxes, minority and other equity interests and equity in affiliate earnings 1,775 1,709 4,155 3,895 Income tax provision 581 505 1,447 1,364 Income before minority and other equity interests and equity in affiliate earnings 1,194 1,204 2,708 2,531 Minority and other equity interests in income of consolidated subsidiaries (267 ) (414 ) (644 ) (819 ) Equity in affiliate earnings 24 217 Net income $ 927 $ 814 $ 2,064 $ 1,929 Medical services revenue increased approximately $2,539,000 (16%) and $10,315,000 (24%) for the three months and nine months ended September 30, 2007, compared to the same periods of the preceding year.Medical services revenue includes approximately $97,000 and $313,000 for the three months and nine months ended September 30, 2007 of amounts previously included in excess insurance liability that was determined to be earned revenues compared to approximately $130,000 and $464,000 for the same periods of the preceding year.Comprehensive analysis and resolution efforts throughout 2006 resulted in higher resolved excess insurance liability amounts recorded as earned revenue throughout 2006 than is expected to generally be the case on a going forward basis.See Note 1 to “Notes to Consolidated Financial Statements.”Dialysis treatments performed increased from 57,694 during the third quarter of 2006 to 64,119 during the third quarter of 2007, an 11% increase, and from 160,276 during the first nine months of 2006 to 186,662 during the first nine months of 2007, a 17% increase which includes treatments at managed facilities, including an Ohio center that we consolidated in August, 2006, and a Georgia center in which we are in the process of negotiating for the acquisition of an 80% interest. See Notes 1, 7 and 8 to “Notes to Consolidated Financial Statements.”The increase in treatments includes treatments at three centers we acquired during the first quarter of 2006 that were in operation throughout the first nine months of 2007, three new centers we opened during 2006, two centers acquired in the first quarter of 2007, and treatments at the Ohio center not consolidated during the first seven months of 2006.Some of our patients carry commercial insurance which may require an out of pocket co-pay by the patient, which is often uncollectible by us.This co-pay is typically limited, and therefore may lead to our under-recognition of revenue at the time of service.We routinely recognize these revenues as we become aware that these limits have been met. 21 We record contractual adjustments based on fee schedules for a patient’s insurance plan except in circumstances where the schedules are not readily determinable, in which case rates are estimated based on similar insurance plans and subsequently adjusted when actual rates are determined.Out-of-network providers generally do not provide fee schedules and coinsurance information and, consequently, represent the largest portion of contractual adjustment changes.Based on historical data we do not anticipate that a change in estimates would have a significant impact on our financial condition, results of operations or cash flows. Operating income increased approximately $368,000 (25%) for the three months and $732,000 (21%) for the nine months ended September 30, 2007, compared to the same periods of the preceding year, including pre-tax start-up losses associated with our new centers of $82,000 and $400,000 for the three months and nine months ended September 30, 2007, respectively, compared to $324,000 and $1,171,000 for the same periods, respectively, of the preceding year. Other operating income, representing management fee income pursuant to management services agreements with our Toledo, Ohio facility (until its consolidation effective August 1, 2006) and an unaffiliated Georgia center, decreased approximately $1,000 during the third quarter of 2007 and $155,000 during the first nine months of 2007 compared to the same periods of the preceding year.This decrease largely resulted from the consolidation of that Ohio facility effective August 1, 2006, whereas that facility had previously been accounted for on the equity method with no management fee income elimination in our consolidated financial statements.See Notes 1, 7 and 8 to “Notes to Consolidated Financial Statements.” Cost of medical services sales as a percentage of sales decreased to 59% for the three months ended September 30, 2007, compared to 61% for the same period of the preceding year, as a result of decreases in supply costs and payroll costs as a percentage of sales revenues.Cost of medical services sales as a percentage of sales amounted to approximately 61% for the nine months ended September 30, 2007 and for the same period of the preceding year. Approximately 26% of our medical services revenue for the three months ended September 30, 2007, and 27% for the nine months ended September 30, 2007, resulted from the administration of EPO to our dialysis patients compared to 28% and 27% for the same periods of the preceding year.Beginning in 2006, Medicare started reimbursing dialysis providers for the top ten most utilized ESRD drugs at an amount equal to the cost of such drugs as determined by the Inspector General of HHS, with complementary increases in the composite rate for Medicare reimbursement.Management believes these changes have had minimal impact on the company’s average Medicare revenue per treatment. The medical products division operationsrepresent a minor portion of our operations with operating revenues of $272,000 and $804,000 during the three months and nine months ended September 30, 2007, compared to $224,000 and $677,000 for the same periods of the preceding year (1.4% of third quarter 2007 and 1.5% of first nine months of 2007 operating revenues compared to 1.3% and 1.5% for the same periods of 2006).Operating income for the medical products division was $42,000 and $104,000 for the three months and nine months ended September 30, 2007, and $12,000 and $57,000 for the same periods of the preceding year (2.3% of third quarter 2007 and 2.4% of first nine months of 2007 operating income, and .8% of third quarter 2006 and 2.4% of first nine months of 2006 operating income). 22 Cost of sales for our medical products division amounted to 60% of medical product sales for the three months and 61% for the nine months ended September 30, 2007 compared to 65% and 62% for the same periods of the preceding year.Cost of sales for this division is largely related to product mix. Selling, general and administrative expenses, those corporate and facility costs not directly related to the care of patients, including, among others, administration, accounting and billing, increased by approximately $839,000 (21%) for the three months and $2,766,000 (25%) for the nine months ended September 30, 2007, compared to the same periods of the preceding year.This increase reflects operations of our new dialysis centers and increased support activities resulting from expanded operations.Included are expenses of new centers incurred prior to Medicare approval for which there were no corresponding medical services revenue.Selling, general and administrative expenses as a percentage of medical services revenue amounted to approximately 25% for the three months and 26% for the nine months ended September 30, 2007, compared to 24% and 26% for the same periods of the preceding year. Provision for doubtful accounts increased approximately $105,000 and $421,000 for the three months and nine months ended September 30, 2007, compared to the same periods of the preceding year.The provision amounted to 2% of medical services revenue for the three months and nine months ended September 30, 2007, and for the same periods of preceding year.Medicare bad debt recoveries of $30,000 and $171,000 were recorded during the three months and nine months ended September 30, 2007, compared to approximately $176,000 and $361,000 for the same periods of the preceding year.Without the effect of the Medicare bad debt recoveries, the provision would have amounted to 3% of medical services revenue for the three months and 2% for the nine months ended September 30, 2007 and 3% for the same periods of the preceding year.The provision for doubtful accounts reflects our collection experience with the impact of that experience included in accounts receivable presently reserved, plus recovery of accounts previously considered uncollectible from our Medicare cost report filings.The provision for doubtful accounts is determined under a variety of criteria, primarily aging of the receivables and payor mix.Accounts receivable are estimated to be uncollectible based upon various criteria including the age of the receivable, historical collection trends and our understanding of the nature and collectibility of the receivables, and are reserved for in the allowance for doubtful accounts until they are written off.Based on our collection experience with the different payor groups comprising our accounts receivable, our analysis indicates that our allowance for doubtful accounts reasonably estimates the amount of accounts receivable that we will ultimately not collect. Days sales outstanding were 88 as of September 30, 2007, compared to 89 as of December 31, 2006.The increase in days sales outstanding during the first half of 2007 that had resulted in days sales outstanding of 99 as of June 30, 2007, resulting from Medicare processing delays, was largely resolved during the third quarter of 2007.Days sales outstanding are impacted by the expected and typical slower receivable turnover at our new centers and by payor mix. After a patient’s insurer has paid the applicable coverage for the patient, the patient is billed for the applicable co-payment or balance due.If payment is not received from the patient for his applicable portion, collection letters and billings are sent to that patient until such time as the patient’s account is determined to be uncollectible, at which time the account will be charged against the allowance for doubtful accounts.Patient accounts that remain outstanding four months after initial collection efforts are generally considered uncollectible. Non-operating expense amounted to approximately $47,000 and $84,000 for the three months and nine months ended September 30, 2007, compared to non-operating income of approximately $255,000 and $388,000 for the same periods of the preceding year and includes an increase in interest expense of $86,000 and $312,000 due to increased average borrowings reflecting funding required for acquisitions and facility development.In addition, litigation settlement income of $215,000 was recorded in the third quarter of 2006. 23 Although operations of additional centers have resulted in additional revenues, certain of these centers are still in the start-up stage and, accordingly, their operating results will adversely impact our overall results of operations until they achieve a patient count sufficient to sustain profitable operations. Minority interest represents the proportionate equity interests of minority owners of our subsidiaries whose financial results are included in our consolidated results.Equity in affiliate earnings represents our proportionate interest in the earnings of our Toledo, Ohio subsidiary until its consolidation effective August 1, 2006, prior to which it was accounted for on the equity method.See Notes 1 and 8 to “Notes to Consolidated Financial Statements.” Liquidity and Capital Resources Working capital totaled approximately $20,165,000 at September 30, 2007, which reflected an increase of $3,067,000 during the nine months ended September 30, 2007.Included in the changes in components of working capital was an increase in cash and cash equivalents of $765,000, which included net cash provided by operating activities of $3,634,000; net cash used in investing activities of $4,141,000 (including additions to property and equipment of $1,802,000, and payments of $2,173,000 on dialysis center acquisitions); and net cash provided by financing activities of $1,272,000 (including borrowings of $1,050,000 under our line of credit, debt repayments of $119,000, a minority investment in our Toledo, Ohio subsidiary of $750,000, and distributions to subsidiary minority members of $409,000).See Notes 1 and 11 to “Notes to Consolidated Financial Statements.” Net cash provided by operating activities consists of net income before non-cash items which for the first nine months of 2007 consisted of depreciation and amortization of $1,964,000, bad debt expense of $1,159,000, deferred tax asset utilized of $908,000, deferred tax benefits of $7,000, income applicable to minority interest of $644,000, and non-cash stock and stock option compensation expense of $254,000, as adjusted for changes in components of working capital.Significant changes in components of working capital, in addition to the $765,000 increase in cash, included an increase in net accounts receivable of $3,144,000, an increase in accounts payable of $981,000 an increase in accrued expenses of $382,000, and a decrease in income taxes payable of $520,000, which includes income tax payments during the first nine months of 2007 and utilization of a deferred tax asset from net operating loss carryforwards.The decrease in prepaid expenses and other current assets includes the sale of $626,000 of property classified as property to be sold at December 31, 2006, and the collection of $417,000 from the minority owner in the company’s 60% owned subsidiary that purchased the York, Pennsylvania facility housing the company’s York, Pennsylvania dialysis center.The increase in accrued expenses includes a decrease in accrued incentive compensation of approximately $784,000 primarily due to payment of 2006 bonuses that is more than offset by increases in excess insurance liability of approximately $291,000 and accrued amounts payable under the company’s self-insured health plan of approximately $877,000.The major source of cash from operating activities is medical service revenue.The major uses of cash in operating activities are supply costs, payroll, independent contractor costs, and costs for our leased facilities.See Note 1. Our Easton, Maryland building has a mortgage to secure a subsidiary development loan.This loan had a remaining principal balance of $534,000 at September 30, 2007 and $555,000 at December 31, 2006.In April, 2001, we obtained a $788,000 five-year mortgage on our building in Valdosta, Georgia which we refinanced upon maturity in April, 2006 for an additional five years with a new maturity of April, 2011. This loan had an outstanding principal balance of approximately $596,000 at September 30, 2007 and $617,000 at December 31, 2006.See Note 3 to “Notes to Consolidated Financial Statements.” We had an equipment financing agreement for kidney dialysis machines that had an outstanding balance of approximately $76,000 at December 31, 2006 that we paid off during the third quarter of 2007.There was no financing under this agreement during the first nine months of 2007 or the same period of the preceding year.See Note 3 to “Notes to Consolidated Financial Statements.” 24 We are in the process of developing three new dialysis centers, one each in Indiana, Ohio and South Carolina.The Indiana center will be owned by the medial director of that facility which the company will manage pursuant to a management services agreement.The physician has a put option and the company has a call option to provide for the company to acquire a controlling interest in the center.We are also in negotiations to develop an additional Pennsylvania center. Capital is needed primarily for the development of dialysis centers. The construction of a 15 station facility, typically the size of our dialysis facilities, costs in the range of $750,000 to $1,500,000, depending on location, size and related services to be provided, which includes equipment and initial working capital requirements. Acquisition of an existing dialysis facility is more expensive than construction, although acquisition would provide us with an immediate ongoing operation, which most likely would be generating income. Although our expansion strategy focuses primarily on construction of new centers, we have expanded through acquisition of dialysis facilities and continue to review potential acquisitions.Development of a dialysis facility to initiate operations takes four to six months and usually up to 12 months or longer to generate income.We consider some of our centers to be in the developmental stage since they have not developed a patient base sufficient to generate and sustain earnings. We are seeking to expand our outpatient dialysis treatment facilities and inpatient dialysis care and are presently in different phases of negotiations with physicians and others for the development or acquisition of additional outpatient centers.Such expansion requires capital.We have been funding our expansion through internally generated cash flow and a $15,000,000 revolving line of credit with KeyBank National Association.See Notes 3 and 5 to “Notes to Consolidated Financial Statements.”We have outstanding borrowings of $8,550,000 under this credit facility as of September 30, 2007.No assurance can be given that we will be successful in implementing our growth strategy or that available financing will be adequate to support our expansion. New Accounting Pronouncements In September, 2006, the FASB issued Statement of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements”.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS 157 will be effective for us beginning in 2009.The company is evaluating the impact on its financial statements of adopting SFAS 157.See Note 1 to “Notes to Consolidated Financial Statements.” Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make judgments and estimates.On an on-going basis, we evaluate our estimates, the most significant of which include establishing allowances for doubtful accounts, a valuation allowance for our deferred tax assets, and determining the recoverability of our long-lived assets.The basis for our estimates are historical experience and various assumptions that are believed to be reasonable under the circumstances, given the available information at the time of the estimate, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily available from other sources.Actual results may differ from the amounts estimated and recorded in our financial statements. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. 25 Revenue Recognition:Revenues are recognized net of contractual provisions at the expected collectable amount.We receive payments through reimbursement from Medicare and Medicaid for our outpatient dialysis treatments coupled with patients’ private payments, individually and through private third-party insurers.A substantial portion of our revenues are derived from the Medicare ESRD program, which outpatient reimbursement rates are fixed under a composite rate structure, which includes the dialysis services and certain supplies, drugs and laboratory tests.Certain of these ancillary services are reimbursable outside of the composite rate.Medicaid reimbursement is similar and supplemental to the Medicare program.Our acute inpatient dialysis operations are paid under contractual arrangements, usually at higher contractually established rates, as are certain of the private pay insurers for outpatient dialysis.We have developed a sophisticated information and computerized coding system, but due to the complexity of the payor mix and regulations, we sometimes receive more or less than the amount expected when the services are provided.We reconcile any differences at least quarterly. In those situations where a patient’s insurance fee schedule cannot be readily determined, which typically occurs with out of network providers, we estimate fees based on our knowledge base of historical data for patients with similar insurance plans.Our internal controls, including an ongoing review and follow-up on estimated fees, allows us to make necessary changes to estimated fees on a timely basis.When the actual fee schedule is determined, we adjust the amounts originally estimated, and then use the actual fees to estimate fees for similar future situations.We adhere to the guidelines of SAB Topic 13 (SAB 104) in regard to recording reasonable estimates of revenue based on our historical experience and identifying on a timely basis necessary changes to estimates. Allowance for Doubtful Accounts:We maintain an allowance for doubtful accounts for estimated losses resulting from the inability of our patients or their insurance carriers to make required payments.Based on historical information, we believe that our allowance is adequate.Changes in general economic, business and market conditions could result in an impairment in the ability of our patients and the insurance companies to make their required payments, which would have an adverse effect on cash flows and our results of operations.The allowance for doubtful accounts is reviewed monthly and changes to the allowance are updated based on actual collection experience.We use a combination of percentage of sales and the aging of accounts receivable to establish an allowance for losses on accounts receivable.We adhere to the guidelines of SFAS 5 in determining reasonable estimates of accounts for which uncollectibility is possible. Valuation Allowance for Deferred Tax Assets:The carrying value of deferred tax assets assumes that we will be able to generate sufficient future taxable income to realize the deferred tax assets based on estimates and assumptions.If these estimates and assumptions change in the future, we may be required to adjust our valuation allowance for deferred tax assets which could result in additional income tax expense. Goodwill and Intangible Asset Impairment:In assessing the recoverability of our goodwill and other intangibles we must make assumptions regarding estimated future cash flows and other factors to determine the fair value of the respective assets.This impairment test requires the determination of the fair value of the intangible asset.If the fair value of the intangible asset is less than its carrying value, an impairment loss will be recognized in an amount equal to the difference.If these estimates or their related assumptions change in the future, we may be required to record impairment charges for these assets.We adopted Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets” (FAS 142), and are required to analyze goodwill and indefinite lived intangible assets for impairment on at least an annual basis. Long-Lived Assets:We state our property and equipment at acquisition cost and compute depreciation for book purposes by the straight-line method over estimated useful lives of the assets.In accordance with SFAS No. “Accounting for the Impairment or Disposal of Long-Lived Assets,” long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of the asset may not be recoverable.Recoverability of assets to be held and used is measured by comparison of the carrying amount of an asset to the future cash flows expected to be generated by the asset.If the carrying amount of the asset exceeds its estimated future cash flows, an impairment charge is recognized to the extent the carrying amount of the asset exceeds the fair value of the asset.These computations are complex and subjective. 26 Impact of Inflation Inflationary factors have not had a significant effect on our operations. A substantial portion of our revenue is subject to reimbursement rates established and regulated by the federal government. These rates do not automatically adjust for inflation. Any rate adjustments relate to legislation and executive and Congressional budget demands, and have little to do with the actual cost of doing business.Therefore, dialysis services revenues cannot be voluntarily increased to keep pace with increases in nursing and other patient care costs. Increased operating costs without a corresponding increase in reimbursement rates may adversely affect our earnings in the future. Item 3.Quantitative and Qualitative Disclosures About Market Risk We do not consider our exposure to market risks, principally changes in interest rates, to be significant. Sensitivity of results of operations to interest rate risks on our investments is managed by conservatively investing funds in liquid interest bearing accounts of which we held approximately $3,941,000 at September 30, 2007. Interest rate risk on debt is managed by negotiation of appropriate rates for equipment financing and other fixed rate obligations based on current market rates.There is an interest rate risk associated with our variable rate debt obligations, including Libor and base rate borrowings under our line of credit and variable rate mortgage obligations which totaled approximately $9,679,000 at September 30, 2007. We have exposure to both rising and falling interest rates.Assuming a relative 15% decrease in rates on our period-end investments in interest bearing accounts and a relative 15% increase in rates on our period-end variable rate debt would have resulted in a negative impact of approximately $60,000 on our results of operations for the nine months ended September 30, 2007. We do not utilize financial instruments for trading or speculative purposes and do not currently use interest rate derivatives. Item 4.Controls and Procedures (a)Disclosure Controls and Procedures. As of the end of the period of this quarterly report on Form 10-Q for the third quarter ended September 30, 2007, management carried out an evaluation, under the supervision and with the participation of our President and Chief Executive Officer, and the Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rule 13a-15 of the Securities Exchange Act of 1934 (the “Exchange Act”), which disclosure controls and procedures are designed to provide reasonable assurance that, among other things, information is accumulated and communicated to our management, including our President and Chief Executive Officer, and our Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure.Based upon such evaluation, our President and Chief Executive Officer, and our Chief Financial Officer, have concluded that, as of the end of such period, our disclosure controls and procedures are effective in providing reasonable assurance that information required to be disclosed by our company in the reports that it files under the Exchange Act is recorded, processed, summarized and reported within required time periods specified by the SEC’s rules and forms. (b)Internal Control Over Financial Reporting. There were no changes in our internal control over financial reporting that occurred during our most recent fiscal quarter ended September 30, 2007 that have materially affected, or are reasonably likely to materially affect, our control over financial reporting. 27 PART II OTHER INFORMATION Item 6.Exhibits 31 Rule 13a-14(a)/15d-14(a) Certifications 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934. 31.2 Certification of the Chief Financial Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934. 32 Section 1350 Certifications 32.1* Certifications of the Chief Executive Officer and the Chief Financial Officer pursuant to Rule 13a-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section 1350. * In accordance with Release No. 34-47551, this exhibit is furnished to the SEC as an accompanying document and is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, and the document will not be deemed incorporated by reference into any filing under the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DIALYSIS CORPORATION OF AMERICA By: /s/DANIEL R. OUZTS DANIEL R. OUZTS, Vice President, Chief Financial Officer, Chief Accounting Officer and Treasurer Dated: November 9, 2007 28 EXHIBIT INDEX Exhibit No. 31 Rule 13a-14(a)/15d-14(a) Certifications 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934. 31.2 Certification of the Chief Financial Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934. 32 Section 1350 Certifications 32.1* Certifications of the Chief Executive Officer and the Chief Financial Officer pursuant to Rule 13a-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section 1350. * In accordance with Release No. 34-47551, this exhibit is furnished to the SEC as an accompanying document and is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, and the document will not be deemed incorporated by reference into any filing under the Securities Act of 1933.
